 In the Matter of OwENS-ILLINOIS GLASS COMPANYandFEDERATIONOF FLAT GLASS WORKERS OF AMERICACase No. C-630-Decided February 7, 1939Evidence:rulings of Trial Examiner preventing introduction of competent,relevant,and material evidence-Order:record set aside in part and newhearing ordered.Mr. Robert H. Kleeb,for the Board.Williams, Eversman cfi Morgan,byMr. Henry A. Middleton,ofToledo, Ohio, for the respondent.Mary Lemon Schleifer,of counsel to the Board.DECISIONANDORDERUpon a charge and an amended charge duly filed by representativesof the Federation of Flat Glass Workers of America, herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by Charles T. Douds, Regional Director for the Sixth Region(Pittsburgh, Pennsylvania), issued a complaint dated February 5,1938, against Owens-Illinois Glass Company, Fairmont, West Vir-ginia, herein called the respondent, alleging that the respondent hadengaged in andwas engaging in unfairlabor practices-affecting..commerce within the meaning of Section 8 (1) and. (3), and Sectionherein called the Act.A copy of the complaint and accompanyingnotice of hearing were duly served upon the respondent and the Union.On February 10, 1938, the respondent filed an answer, in which therespondent denied that it had engaged in the unfair labor practicesalleged and prayed that the complaint be dismissed.Pursuant to the, notice of hearing, a hearing was held in Fairmont,West Virginia, between February 17 and March 5, 1938, before JohnT. Lindsay, the Trial Examiner duly designated by the Board. TheBoard and the respondentwererepresented by counsel and partici-pated in the hearing.On April 16, 1938, the Trial Examiner issued an Intermediate Re-port, copies of which were duly served upon the Union and the11 N. L.R. B., No. 9.38 OWENS-ILLINOIS GLASS COMPANY ET AL.39respondent, finding that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3), and Section 2 (6) and (7) of the Act, and making certainrecommendations.On May 5, 1938, the Trial Examiner issued andduly served upon the parties an Amendment and Supplement to theIntermediate Report.Thereafter, the respondent filed exceptions tothe Intermediate Report, alleging, inter alia, that the respondent hadbeen denied full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues, atthe hearing.A review of the record reveals that numerous rulings were madeby the Trial Examiner during the course of the hearing which pre--vented the respondent from introducing evidence which was compe-tent, relevant, and material to the issues.We shall, accordingly, orderthat the record, with the exception of the charge and amended charge,the pleadings, and the motions directed to the pleadings, be set asideand that a new hearing be held.ORDERPursuant to Section 10 (c) of the National Labor Relations Actand Article II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,IT is HERESY ORDEREDthat the record in the above case, with the ex-.ception of the charge and amended charge, the pleadings and themotions directed to the pleadings, be, and it hereby is, set aside; andIT IS FURTHER ORDEREDthat a new hearing be held.